Citation Nr: 1749031	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  10-21 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches, including tension and cluster type headaches.

2.  Entitlement to service connection for a pulmonary disorder, including asthma, also claimed as a breathing problem.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

The Veteran had active service from May 1989 to May 1994.  This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which declined to reopen the previously denied claims of entitlement to service connection for headaches and asthma.  

In connection with this appeal, the Veteran testified at a Board videoconference hearing before the undersigned in January 2013.  

In November 2013, the Board issued a decision reopening both claims and remanding them for additional evidentiary development.  These claims were again remanded in March 2015.

The Board observes that a separate appeal stream is pending related to the October 2015 notice of disagreement filed following the September 2015 denial of service connection for sleep apnea, a psychiatric disorder, and a stomach disorder.  The RO appears to be actively processing this appeal, thus the Board will defer consideration of those claims.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).  


FINDINGS OF FACT

1.  The Veteran's headache disorder is associated from his active service.

2.  The Veteran's asthma is associated from his active service.



CONCLUSIONS OF LAW

1.  A headache disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5017 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  Asthma was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5017; 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease diagnosed after discharge, where all evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).

Headaches

Initially, the record confirms the Veteran's current diagnosis tension headaches.  See December 2013 VA examination report.  

The Veteran's service treatment records do not include treatment for headaches; however, at the time of his Board hearing, the Veteran reported experiencing a few tension headaches during his active service.  Following service, clinical records initially show treatment for headaches in April 1998.  Headaches are shown in the clinical records since.

In December 2013 and May 2016, a VA examiner suggested the Veteran's headaches did not initially manifest in service, because there is no notation of a headache disorder within the service treatment records.  This rationale is without consideration of the Veteran's competent and credible report of experiencing headaches in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Moreover, the negative opinion based solely on a finding that no headaches are shown in service suggests that a positive opinion would have been rendered were the in-service headaches reported by the Veteran properly recognized. 

Because the Veteran experienced symptoms in service, which later appear to have developed into a headache disorder that has been ongoing since, the Veteran's headaches cannot be reasonably disassociated from his period of active service.  Thus, the Board finds that the Veteran should be afforded the benefit of the doubt.  Accordingly, the Veteran is entitled to service connection for headaches.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Asthma

The record confirms the Veteran's current diagnosis of asthma.  See December 2013 VA examination report.  

The Veteran's service treatment records show he was treated for upper respiratory infection and bronchitis in January and February 1990, as well as in June 1991.  Following the Veteran's May 1994 separation from active service, he was diagnosed with acute asthmatic bronchitis in May 1995, and then an acute exacerbation of pulmonary asthma in November 1995.  The November 1995 finding is suggestive of a prior history of asthma.  Subsequent VA clinical records show ongoing treatment for asthma.

In December 2013 and May 2016, a VA examiner suggested the Veteran's asthma did not initially manifest in service, because there is no noted asthma in the service treatment records, suggesting the episodes of bronchitis resolved and the initial post-service diagnosis of asthma was unrelated.  This examiner did not discuss the notation in November 1995 noting an exacerbation of already existing asthma.  

Because the Veteran experienced symptoms in service, which later appear to have developed into asthma likely within one year of his separation from active service, and the symptoms described in service are consistent with those described in the post-service records at the time an asthma diagnosis is shown, the Veteran's asthma cannot be reasonably disassociated from his period of active service.  Thus, the Board finds that the Veteran should be afforded the benefit of the doubt.  Accordingly, the Veteran is entitled to service connection for asthma.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for headaches is granted.

Service connection for a pulmonary disorder, identified as asthma, is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


